             Case 1:18-cr-00212-AJN Document 185 Filed 04/28/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                              5/7/2021
 UNITED STATES OF AMERICA

       - v. –                                             18 Cr. 212 (AJN)

 TYRONE WOOLASTON,

                         Defendant


                   JOINT STIPULATION TO SUPPLEMENT RECORD ON APPEAL

                 IT IS HEREBY STIPULATED AND AGREED among the United States of

America, by Audrey Strauss, United States Attorney for the Southern District of New York,

and Thane Rehn and Alison Moe, Assistant United States Attorneys, of counsel, and

defendant Tyrone Woolaston, by and with the consent of his attorney, Christopher LaVigne,

Esq., that:

        1.       The Court entered final judgment in favor of the United States of America on

December 18, 2020. (ECF No. 176)

        2.       Counsel for Defendant Woolaston filed its notice of appeal from the final

judgment on December 23, 2020. (ECF No. 179)

        3.       The Clerk of the Court electronically sent the appeal record to the United States

Court of Appeals on December 23, 2020.

        4.       The record on appeal in this action, transmitted to the United States Court of

Appeals for the Second Circuit, did not include the following relevant parts of the proceedings

in the above-captioned court:

        (a)       February 13, 2019 Letter from Geoffrey S. Berman, counsel for the United

                  States, to the Honorable Robert W. Sweet (attached as Exhibit 1).



                                                   1
         Case 1:18-cr-00212-AJN Document 185 Filed 04/28/21 Page 2 of 3




       (b)      February 14, 2019 Letter from Christopher L. Lavigne, counsel for Tyrone

                Woolaston, to the Honorable Robert W. Sweet in response to Exhibit 1

                (attached as Exhibit 2).

       (c)      February 13, 2019 Letter from Christopher L. Lavigne, counsel for Tyrone

                Woolaston, to the Honorable Robert W. Sweet in response to ECF No. 98

                (attached as Exhibit 3).

       (d)      February 15, 2019 Letter from Christopher L. Lavigne, counsel for Tyrone

                Woolaston, to the Honorable Robert W. Sweet (attached as Exhibit 4 and

                Exhibit 4A).

       (e)      February 18, 2019 Letter from Geoffrey S. Berman, counsel for the United

                States, to the Honorable Robert W. Sweet in response to Woolaston’s letter

                dated February 15, 2019 (attached as Exhibit 5).

       Wherefore, pursuant to Rule 10(e) of the Federal Rules of Appellate Procedure, the

parties hereto, through their respective counsel, stipulate that such matter inadvertently

omitted from the record on appeal is designated for inclusion in a supplemental record to be

certified and transmitted to the United States Court of Appeals for the Second Circuit.




                                                2
         Case 1:18-cr-00212-AJN Document 185 Filed 04/28/21 Page 3 of 3




Dated: New York, New York
       April 28, 2021

                                       Audrey Strauss
                                       United States Attorney
                                       Southern District of New York


                               By:     ______/s/ Thane Rehn on consent________
                                       Thane Rehn
                                       Alison Moe
                                       Andrea Griswold
                                       Email: nathan.rehn@usdoj.gov
                                       Email: alison.moe@usdoj.gov
                                       Email: andrea.griswold@usdoj.gov

                                       Assistant United States Attorneys

                                       _____/s/ Christopher LaVigne___________
                                       Christopher LaVigne, Esq.
                                       Email: Christopher.LaVigne@shearman.com

                                       Counsel for Defendant Tyrone Woolaston



SO ORDERED:


                                5/7/2021

_______________________________

Hon. Alison J. Nathan
United States District Judge




                                           3
